          Case 5:20-cv-03157-SAC Document 4 Filed 07/08/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

DERRICK LAUGHLIN,

               Petitioner,

               v.                                                  CASE NO. 20-3157-SAC

ATTORNEY GENERAL OF KANSAS,

               Respondent.

                                 ORDER TO SHOW CAUSE

       This matter is a petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.

The Court has conducted an initial review of the Petition under Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts. For the reasons that follow, the Court

directs Petitioner to show cause why this matter should not be dismissed.

Background

       Petitioner pled guilty to felony murder, aggravated kidnapping, aggravated robbery, and

possession of a firearm by a minor, and was sentenced on October 26, 1994, in Case No. 93-cr-

1221 in Sedgwick County District Court. Petitioner appealed and his sentence was affirmed by

the Kansas Supreme Court on April 19, 1996. See State v. Laughlin, No. 73,594 (unpublished)

(Kan. April 19, 1996). In 2004, Petitioner filed his first KSA 60-1507 habeas petition, Case

No. 04-cv-3785. The case was summarily dismissed in 2004 or 2005. Petitioner appealed, and

the Kansas Court of Appeals affirmed on October 20, 2006. Laughlin v. State, 144 P.3d 81

(Table), 2006 WL 3000476 (Kan. Ct. App. Oct. 20, 2006). In July 2016, Petitioner filed three

pro se motions: a motion for appointment of counsel, a motion to correct illegal sentence, and a

motion to withdraw his plea. State v. Laughlin, 444 P.3d 910, 911 (Kan. July 12, 2019). The

district court summarily denied Petitioner’s motions and the Kansas Supreme Court affirmed on

July 12, 2019. Id. Petitioner filed the instant Petition under 28 U.S.C. § 2254 on June 10, 2020.

                                                1
          Case 5:20-cv-03157-SAC Document 4 Filed 07/08/20 Page 2 of 4




Discussion

       This action is subject to the one-year limitation period established by the Antiterrorism

and Effective Death Penalty Act of 1996 (“AEDPA”) in 28 U.S.C. § 2244(d).                    Section

2244(d)(1) provides:

               (d)(1) A 1-year period of limitation shall apply to an application
               for a writ of habeas corpus by a person in custody pursuant to the
               judgment of a State court. The limitation period shall run from the
               latest of –

               (A) the date on which the judgment became final by the
               conclusion of direct review or the expiration of the time for
               seeking such review;

               (B) the date on which the impediment to filing an application
               created by State action in violation of the Constitution or laws of
               the United States is removed, if the applicant was prevented from
               filing by such State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively
               applicable to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

28 U.S.C. § 2244(d)(1).

       The one-year limitation period generally runs from the date the judgment becomes

“final,” as provided by § 2244(d)(1)(A). See Preston v. Gibson, 234 F.3d 1118, 1120 (10th Cir.

2000). Under Supreme Court law, “direct review” concludes when the availability of direct

appeal to the state courts and request for review to the Supreme Court have been exhausted.

Jimenez v. Quarterman, 555 U.S. 113, 119 (2009). The Rules of the U.S. Supreme Court allow

ninety days from the date of the conclusion of direct appeal to seek certiorari. Sup. Ct. R. 13(1).

“[I]f a prisoner does not file a petition for writ of certiorari with the United States Supreme Court

                                                 2
          Case 5:20-cv-03157-SAC Document 4 Filed 07/08/20 Page 3 of 4




after [his] direct appeal, the one-year limitation period begins to run when the time for filing a

certiorari petition expires.” United States v. Hurst, 322 F.3d 1256, 1259 (10th Cir. 2003). The

limitation period begins to run the day after a conviction becomes final.            See Harris v.

Dinwiddie, 642 F.3d 902, 906–07 n.6 (10th Cir. 2011).

       The statute also contains a tolling provision:

               The time during which a properly filed application for State post-
               conviction or other collateral review with respect to the pertinent
               judgment or claim is pending shall not be counted toward any
               period of limitation under this subsection.

       28 U.S.C. § 2244(d)(2).

       Finally, the one-year limitation period is subject to equitable tolling “in rare and

exceptional circumstances.” Gibson v. Klinger, 232 F.3d 799, 808 (2000) (citation omitted).

This remedy is available only “when an inmate diligently pursues his claims and demonstrates

that the failure to timely file was caused by extraordinary circumstances beyond his control.”

Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000). Circumstances that warrant equitable

tolling include “for example, when a prisoner is actually innocent, when an adversary’s

conduct—or other uncontrollable circumstances—prevents a prisoner from timely filing, or

when a prisoner actively pursues judicial remedies but files a deficient pleading during the

statutory period.” Gibson, 232 F.3d at 808 (internal citations omitted). Likewise, misconduct or

“egregious behavior” by an attorney may warrant equitable tolling. Holland v. Florida, 560 U.S.

631, 651 (2010). However, “[s]imple excusable neglect is not sufficient.” Gibson, 232 F.3d at

808 (citation omitted).

       Where a prisoner seeks equitable tolling on the ground of actual innocence, the prisoner

“must establish that, in light of new evidence, ‘it is more likely than not that no reasonable juror

would have found petitioner guilty beyond a reasonable doubt.’” House v. Bell, 547 U.S. 518,

                                                 3
          Case 5:20-cv-03157-SAC Document 4 Filed 07/08/20 Page 4 of 4




536–37 (2006) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)). The prisoner must come

forward with “new reliable evidence—whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence—that was not presented at trial.” Schlup, 513

U.S. at 324.

       Petitioner’s conviction and sentence were affirmed by the Kansas Supreme Court on

April 19, 1996. Petitioner had ninety days from the date of the conclusion of direct appeal to

seek certiorari. Where a prisoner declines to seek review in the Supreme Court, the limitation

period begins to run the day after the ninety-day period for seeking review in the Supreme Court

expires. See Harris v. Dinwiddie, 642 F.3d 902, 906 n.6 (10th Cir. 2011). Because Petitioner

did not seek review in the Supreme Court, his time began to run on or about July 19, 1996.

Petitioner’s one-year time limit ran long before he filed his state habeas action in 2004. The

instant Petition is not timely and is subject to dismissal unless Petitioner can demonstrate

grounds for equitable or statutory tolling. The Court will direct him to show cause why his

Petition should not be dismissed.

       IT IS THEREFORE ORDERED THAT Petitioner is granted until August 7, 2020, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why his habeas claims should not be dismissed due to his failure to commence this action

within the one-year limitation period.

       IT IS SO ORDERED.

       Dated July 8, 2020, in Topeka, Kansas.

                                            s/ Sam A. Crow
                                            Sam A. Crow
                                            U.S. Senior District Judge




                                               4
